The issue before us is whether intervening-plaintiff Blue Cross of Central Ohio, Inc. has an unqualified right to intervene as a plaintiff in an action brought by its insured against a tortfeasor to set forth a claim for medical expenses to which the insurer contends it is subrogated by the terms of the insurance policy. As noted in the majority opinion, the right of Blue Cross to subrogation has not been established. However, even if it were, the result would be the same.
Smith v. Travelers Ins. Co. (1977), 50 Ohio St.2d 43, 4 O.O. 3d 114, 362 N.E.2d 264, is relied upon by Blue Cross, but does not support its contention. Instead, the Smith court held that the insurer as subrogee has a separate, independent claim which it can assert against the tortfeasor and that the insured has no right to assert a claim for the subrogated medical expenses against the tortfeasor. Assuming subrogation, the effect ofSmith is that plaintiff Hamler, the insured, no longer has a right to assert a claim against defendant for medical expenses which she has subrogated to Blue Cross. This issue is raised by defendant's answer. On the other hand, Blue Cross has no right to assert any portion of plaintiff's claim but instead as a result of the subrogation has a separate independent claim it may assert against defendant.
Accordingly, no real-party-in-interest issue pursuant to Civ. R. 17(A) is presented. Nor is there compulsory joinder under Civ. R. 19.1. However, Civ. R. 19(A)(3) could arguably apply. Since the claims would be separate and plaintiff would have no right to assert the subrogated claim against defendant, the trial court correctly considered joinder of Blue Cross to be permissive *Page 311 
joinder under Civ. R. 20(A). In its discretion, the trial court declined to permit Blue Cross to join as plaintiff. No abuse of discretion has been demonstrated. Such conclusion is not inconsistent with Civ. R. 24. As indicated, Blue Cross does not have an unconditional right to intervene under Civ. R. 24(A)(1). Nor does Civ R. 24(A)(2) require granting of intervention since, in light of Smith, disposition of plaintiff's action cannot impair or impede Blue Cross' ability to protect its interest. Permissible intervention pursuant to Civ. R. 24(B) could be appropriate. However, it is within the discretion of the trial court whether to grant such permissive intervention. Again, no abuse of discretion has been demonstrated. Plaintiff's action had been pending some eighteen months before Blue Cross filed its motion to intervene without explanation of the reason for delay.
With these additional observations, I concur in the opinion and judgment.